DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 3, and 5 are objected to because of the following informalities:  
In claim 1 Line 12, “the final state” should be “a final state”.
Claim 3 and 5 recite the limitation “an upper generatrix of each roller table” which was first introduced in Claim 1. Applicant should change to “the upper generatrix of each roller table”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN-202717701-U, English machine translation provided by Espacenet, henceforth referred to as Zhang ‘701) and further in view of Zhang et al (CN-202849250-U, English machine translation provided by Espacenet).
Regarding Claim 1, Zhang ‘701 teaches of a device for producing single curved tempered glass comprising a heating section and a forming section each provided with a roller table set (Line 185-187). The forming roller table set consists of transition roller table 9, reading on an upstream portion close to the heating section, and a bending forming roller table 5, reading on a downstream portion farther away from the heating section (Line 234-238). Zhang ‘701 further teaches that the distance and number of roller tables are adjusted to fit the desired shape of curved glass (Line 239-240). The initial state of the first roller table in the upstream portion is parallel with the heating section (Fig. 2, Line 192-194). Zhang ‘701 teaches that the shape of the curved glass is adjusted and fixed (Line 189-191) and the embodiment of only lower layer roller (Line 242), reading on the upper generatrix of the table is fitted to a shape of the lower surface of the glass.
Zhang ‘701 teaches of the roller table needs to be adjusted to a curved shape, and fixed, without adjustment capability during production (Line 189-191). In related roller table bending glass art, Zhang ‘250 teaches of a flexible shaft roller table that gradually changes the arc shape to be process [0034]. The flexible shaft roller table gradually goes from an initial state to a final state, such as a parabolic arc shape (Fig. 11, Line 257), reading on the initial states of the 1st, 2nd, 3rd, …, and mth rollers table are the same as the nth roller table set and the corresponding transited final states. It would be obvious to one of ordinary skill in the art at the time of invention to modify Zhang ‘701 with the flexible shaft roller table capabilities of Zhang ‘250 for smoother production of severely curved tempered pieces of glass.

Regarding Claim 2, according to modified Zhang of Claim 1, Zhang ‘250 discusses the difficulty in tempering and bending glass with front and rear length of more than 5 meters (Line 46-47). Examiner interprets the front length corresponding to the length of the upstream portion is 5 meters or less, that falls within the claimed range.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the length of the upstream portion that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding Claim 3, according to modified Zhang of claim 1, Zhang ‘701 discloses in Fig. 1 a roller table system without a downstream portion. Bending forming roller table 5 is the upstream portion, and connecting roller table 6 transports the glass for discharging without bending.
 
Regarding Claim 4, according to modified Zhang of claim 1, Zhang ‘250 (Line 202-205) teaches of the flexible shaft roller table initially being flat (infinitely large radius, corresponding to r) and gradually changing the shape to a curved surface (with radius, corresponding to R). The initial state and final state of the roller table arc is such that r is not smaller than R, because r is flat/infinitely large.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN-202717701-U, henceforth referred to as Zhang ‘701) further in view of Zhang et al (CN-202849250-U,henceforth referred to as Zhang ‘250) as applied to Claim 1 above, and further in view of Han (CN-102408187-A, English translation provided by Espacenet).
Regarding Claim 5, according to modified Zhang of claim 1, Zhang teaches of equipment that bends glass while tempering but does not fully disclose a method using their invention. In related roller table .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN-102826742-A Shi et al teaches a glass toughening and reversible forming mechanism on rollers.
US-20040244424-A1 Tsuchiya et al teaches of using segmented curved rollers to add a second axes to curve

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741